                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    CARLOS CASTELLANO, MARLENE                                                   CIVIL ACTION
    CASTELLANO DELGADO, and RENE
    RODRIGUEZ individually and on behalf                                            NO: 19-10424
    of all others similarly situated
                                                                                     SECTION: T
    VERSUS

    JOHN W. ADAMS, III,
    CEO/PRESIDENT ENTERPRISE
    RESTORATION SERVICES, L.L.C


                                             ORDER

         Before the Court is a Motion to Reopen and Vacate Judgment of the Court1 filed by Carlos

Castellano, Marlene Castellano Delgado, and Rene Rodriguez individually and on behalf of all

others similarly situated (“Plaintiffs”). For the following reasons, the Motion to Reopen and Vacate

Judgment of the Court2 is DENIED.

                      FACTUAL AND PROCEDURAL BACKGROUND

         On May 15, 2019, Plaintiffs filed this suit against John W. Adams, III (“Adams”) and

Enterprise Restoration Services, L.L.C. (“Enterprise Restoration”). 3 On August 30, 2019, the

Court issued an order requiring Plaintiffs to file proof of service or show good cause why service

of process had not been effectuated on or before September 27, 2019.4 On September 30, 2019,

the Court dismissed Plaintiffs’ complaint without prejudice for failing to comply with the Court’s

August 30, 2019 order. 5 Plaintiffs now request the Court to reopen the case and vacate the

September 30, 2019 judgment dismissing the Plaintiffs’ complaint.


1
  R. Doc. 9.
2
  R. Doc. 9.
3
  R. Doc. 1.
4
  R. Doc. 6.
5
  R. Doc. 7.


                                                 1
                                      LAW AND ANALYSIS

           Federal Rule of Civil Procedure 4(e) provides that service on an individual may be made

by following state law for serving a summons, delivering a copy of the summons and of the

complaint to the individual personally, leaving a copy of each at the individual's dwelling or usual

place of abode with someone of suitable age and discretion who resides there, or delivering a copy

of each to an agent authorized by appointment or by law to receive service. Rule 4(h) provides that

service on a domestic or foreign corporation, or a partnership or other unincorporated association

may be made by following state law for serving a summons, or by delivering a copy of the

summons and complaint to an officer, a managing or general agent, or any other agent authorized

by appointment or by law to receive service of process and by mailing a copy of each defendant.

           The exhibits attached to Plaintiffs’ motion fails to establish that Adams and Enterprise

Restoration were properly served in accordance with Federal Rule of Civil Procedure 4. The Court,

therefore, finds that Plaintiffs have not established grounds justifying relief from the Court’s order

under Federal Rule of Civil Procedure 60(b).

                                           CONCLUSION

Accordingly, for the foregoing reasons, IT IS ORDERED that Motion to Reopen and Vacate

Judgment of the Court6 is DENIED.

           New Orleans, Louisiana, on this 29th day of January, 2020.




                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE


6
    R. Doc. 9.


                                                  2
